Ellison, J.
statement. The plaintiff in this cause obtained a judgment against the defendant before a. justice of the peace of DeKalb county.. He duly filed a transcript of such judgment with the clerk of the circuit court for that county and had an execution issued thereon by the clerk of the circuit- court., No execution was issued from the justice who rendered the judgment. Defendant filed its motion to quash the' writ and the court sustained the motion. Plaintiff appeals.
The defendant is a corporation and its articles show that it was organized by residents of DeKalb county. The articles of association also show that, ‘.‘The purpose for which this association is formed is to own and operate, for profit, a creamery in said city of Maysville, for the manufacture of butter and cheese and the grinding of grain for its patrons.” The statute, section 6287, Revised Statutes, 1889, provides that: “* * * No execution shall be sued out of the court where the transcript is filed, if the defendant is a resident of the county until an execution shall have been issued by the justice, directed to the constable of the township in which the defendant resides * * * returned that defendant had no goods or chattels whereof to levy the same..”
*57Execution1:°citizensiup. The case presents the question whether defendant is a resident of DeKalb county in the sense contemplated by the foregoing statute. The circuit court held that it was and we think rightly so held. The statute, section 6568, provides: “When any subject-matter, party or person is described or referred to by words importing the singular number of the masculine gender, several matters and persons, and females as well as males, and bodies corporate as well as individuals,.shall be deemed to be included. ’ ’ Under this provision the statute first above quoted applies to corporations. Shockley v. Fisher, 75 Mo. 501. And that defendant is a resident corporation of DeKalb county we think there can be no doubt, since that county is its legal situs. It is as much the place of residence of the corporation as a banking corporation located and chartered to do business in such county would be. No execution having been issued by the justice and returned nulla bona, the judgment will be affirmed.
All concur.